In a consolidated action to recover damages for personal injuries, etc., the third-party defendant Safeway Steel Products, Inc., appeals from an order of the Supreme Court, Kings County (Vaughan, J.), dated March 16, 2005, which granted the motion of the defendant third-party plaintiff, Mega Builders, Inc., to consolidate the two original actions.
Ordered that the appeal is dismissed, without costs or disbursements.
The appellant was not a party at the time that Mega Builders, Inc., moved to consolidate the two original actions, and the appellant did not submit opposition to the motion to consolidate. Accordingly, this appeal must be dismissed (see CPLR 5511; Matter of Fotiades, 6 AD3d 612 [2004]). Adams, J.P., Goldstein, Fisher and Lifson, JJ., concur.